Citation Nr: 1327859	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  03-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether a timely appeal was received with respect to a decision denying service connection for HIV-related disability.

2.  Whether a timely appeal was received with respect to a decision denying service connection for a psychiatric disability.

3.  Entitlement to service connection for liver disease, claimed as hepatitis A or B.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for tuberculosis (TB).  

6.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

7.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from March and July 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for all disabilities listed on the cover page, including bilateral hearing loss and tinnitus.  

When this case was previously before the Board in September 2005, it was remanded for additional development.  A September 2009 rating decision granted service connection for bilateral hearing loss, evaluated as noncompensable, and tinnitus, evaluated as 10 percent disabling.  The effective date of each grant was the date of receipt of the claim, in April 2003.  

When this case was previously before the Board in September 2005, it was remanded for additional development.

The RO in San Diego, California, has jurisdiction of the Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

Turning to the issues of service connection for HIV-related disability and service connection for a psychiatric disability, the Board notes that a Statement of the Case (SOC) was issued to the Veteran in September 2009.  He was advised that he should submit his substantive appeal statement within 60 days or the remainder of the one-year period from the date of the letter notifying him of the action appealed.  He failed to do so.  

As noted by the Board's May 2010 remand, it was unclear whether the Veteran ever received the September 2009 SOC.  Pursuant to the May 2010 remand, he was resent the SOC to an updated address in March 2009.  He was given 60 days, or the remainder of the one-year period from the date of the letter notifying him of the action appealed, to respond.  He again failed to do so.

In an August 2013 statement, the Veteran's representative asserts that an April 2010 informal brief met the standard of a substantive appeal.  In this regard, the April 2010 informal brief, inter alia, specifically identified the issues of compensation for HIV-related illness and bipolar disorder, and set out specific arguments related to errors of fact or law.  Construing the April 2010 informal brief in a liberal manner, the Board finds that it meets the content standards for a substantive appeal.  38 C.F.R. § 20.202.

However, the April 2010 informal brief was apparently submitted to the Board, not the RO, although at this time neither issue had been certified to the Board.  38 C.F.R. § 20.300.  In addition, the April 2010 informal brief was received more than 60 days after the September 2009 SOC was issued, and more than one year from the date of the letter notifying the Veteran of the action appealed.  38 C.F.R. § 20.302(b).  

To avoid any prejudice to the Veteran, the matters of whether the April 2010 informal brief was filed at the correct VA office, and in a timely manner, as required for substantive appeals, must be addressed by the RO in the first instance.  38 C.F.R. §§ 20.300 and 20.302(b).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Turning to the issues of a compensable initial evaluation for bilateral hearing loss and an initial evaluation in excess of 10 percent for tinnitus, the Board notes that the April 2010 informal brief also satisfies the criteria for a timely notice of disagreement (NOD) with the evaluations assigned by the September 2009 rating decision that granted service connection.  38 C.F.R. § 20.201.  

However, the Veteran has not been issued a corresponding SOC for these issues.  As a timely NOD as to these matters has been received, and the Veteran has not otherwise withdrawn the issues in writing, the Board is required to remand these issues for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issues of service connection for liver disease, claimed as hepatitis A or B, and service connection for hepatitis C, a June 2003 VA examination report observes that the Veteran had been diagnosed and treated during active duty with hepatitis, probably type A.  The report notes that at that time, in August 1981, the Veteran could not be tested for hepatitis B.  The examiner provided an implied opinion that the Veteran's current hepatitis C was not related to the active duty episode of hepatitis.  The examiner explained that hepatitis A normally does not cause a chronic infectious state.  However, the examiner did not address whether hepatitis B, which was not actually ruled out by laboratory work during active duty, could be related to the Veteran's current hepatitis C.  In addition, the examiner identified the Veteran's risk factors for hepatitis C but did not address them.  

As a result, the Board finds that the June 2003 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

With respect to the issue of service connection for TB, service treatment records dated in July 1978 reflect possible exposure to TB.  A screening PPD conducted at that time was negative, as was one at separation.  The Veteran asserts that he was treated with INH for 9 months in 1992 and 1993 after a positive PPD.    

Since the evidence raises the possibility that the Veteran incurred TB during active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In addition, the law requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a formal decision on the issues of whether the April 2010 informal brief, construed as a substantive appeal for the HIV-related disability and psychiatric disability claims, was filed at the correct VA office, and in a timely manner.   

2.  (a).  If the RO concludes that the April 2010 informal brief, construed as a substantive appeal, was not filed at the correct VA office, or in a timely manner, the Veteran should be provided notice of this decision along with notification of his right to appeal either decision. 

(b).  If the RO instead concludes that the April 2010 informal brief, construed as a substantive appeal, was filed at the correct VA office, and in a timely manner, the RO should undertake any additional development which is required with respect to the claims for service connection for HIV-related disability and service connection for a psychiatric disability, to include any VA examination(s) that may be necessary.  

3.  Issue an SOC to the Veteran and his representative as to the issues of a compensable initial evaluation for bilateral hearing loss and an initial evaluation in excess of 10 percent for tinnitus.  Only if a timely substantive appeal is received as to these issues should they be referred to the Board for appellate consideration.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any liver disability, to include hepatitis A, B or C, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any liver disability or hepatitis that may be present, is related to the Veteran's active duty, to include the hepatitis A or hepatitis B for which the Veteran was treated in August 1981.  

In doing so, the examiner is also requested to identify and address the significance of any risk factors.  

The examiner is requested to provide a rationale for any opinion expressed.  

5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any TB that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any TB that may be present is related to the Veteran's active duty, to include possible exposure to TB as noted in July 1978.  

The examiner is requested to provide a rationale for any opinion expressed.  

6.  Then, readjudicate the Veteran's claims for service connection for liver disease, claimed as hepatitis A or B; hepatitis C; and TB.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


